The location by the school board acting as a committee chosen by the district was legally made and completed when their report was filed with the clerk. Gen. Laws, c. 88, s. 2. Hardy v. Houston, 2 N.H. 309; Converse v. Porter, 45 N.H. 385, 397, 399. The power of the committee to act was not affected by the petition for and the calling of the meeting of July 3. The location was established before the opening of the meeting, and was not invalidated by the subsequent vote of the district. In the absence of appeal, the location was binding on the district for the term of five years. Gen. Laws, c. 43, s. 6; Blake v. Orford, 64 N.H. 299, 301, 302.
The act of 1885 (Laws 1885, c. 43) contains no provision for locating school-houses. The authority conferred on the school board by section 6, to "provide schools . . . at such places and times as in their judgment shall best subserve the interests of education, and as shall give all the scholars of the town as nearly equal advantages as may be practicable," is not an authority to determine where the school-houses of the district shall be located. *Page 171 
The provisions of the General Laws (c. 88, ss. 2, 4, 5, and 6) relating to the location of school-houses are not inconsistent with and are not repealed by the act of 1885. Adams v. State, 65 N.H. 188.
The plaintiffs have no equitable ground of complaint. The county commissioners are the appellate tribunal provided by law to establish the location of school-houses. From their judgment there is no appeal. The plaintiffs had the opportunity to appear and presumably did appear before them and present fully the merits of the location they desired. They have had or might have had as full and fair a hearing as they could have had on an appeal to the commissioners from the district's vote of July 3, had that been the first action taken on the subject, and with the same result. It must be presumed that the commissioners gave due consideration to the location pointed out by the vote.
Petition dismissed.
ALLEN, J., did not sit: the others concurred.